Name: Council Regulation (EEC) No 1968/84 of 9 July 1984 amending Regulation (EEC) No 2975/83 opening, allocating and providing for the administration of a Community tariff quota for certain hand-made products (1984)
 Type: Regulation
 Subject Matter: industrial structures and policy;  Asia and Oceania;  tariff policy
 Date Published: nan

 12. 7 . 84 Official Journal of the European Communities No L 185/3 COUNCIL REGULATION (EEC) No 1968/84 of 9 July 1984 amending Regulation (EEC) No 2975/83 opening, allocating and providing for the administration of a Community tariff quota for certain hand-made products ( 1984) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas, by Regulation (EEC) No 2975/83 ('), the Council opened, for 1984, and allocated among the Member States a duty-free Community tariff quota for certain hand-made products of a volume correspon ­ ding to a total value of 10 200 000 ECU and subject to a maximum of 1 200 000 ECU for each tariff heading or subheading in question ; whereas, pursuant to Article 1 (2) of the aforesaid Regulation, admission under this quota shall be granted only for products accompanied by a certificate recognized by the competent authorities of the Community and confor ­ ming to one of the examples in Annex I, issued by one of the recognized authorities of the country of manufacture appearing in Annex II and certifying that the goods in question are hand-made ; Whereas, following the change in the title of the authority qualified to issue the certificate of manufac ­ ture in Sri Lanka, it is necessary, for practical reasons, to amend Annex II of Regulation (EEC) No 2975/83 , HAS ADOPTED THIS REGULATION : Article 1 Annex II of Regulation (EEC) No 2975/83, is hereby amended as follows : On the first page of that Annex, the entry appearing opposite 'Sri Lanka' is replaced by the following : 'Sri Lanka Handicrafts Board (')' The following footnote is added : '(') Certificates issued by the Department for Marketing and Export Promotion of Handi ­ crafts of Sri Lanka may, however, be accepted until 31 December 1984.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 July 1984. For the Council The President A. DUKES (') OJ No L 298 , 29 . 10 . 1983 , p. 1 .